United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2738
                                    ___________

City of Kansas City, Missouri,                 *
                                               *
               Appellee,                       *
                                               * Appeal from the United States
        v.                                     * District Court for the Western
                                               * District of Missouri.
Housing & Economic Development                 *
Financial Corporation,                         * [UNPUBLISHED]
                                               *
               Appellee,                       *
                                               *
David Bahner,                                  *
                                               *
               Appellee,                       *
                                               *
-------------------------------------------    *
                                               *
Warren Watkins,                                *
                                               *
               Appellant.                      *
                                          ___________

                              Submitted: February 22, 2010
                                 Filed: February 25, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
        Appearing pro se, Warren Watkins appeals from the district court’s1 orders
denying pleadings that he filed on behalf of Monarch Community Improvement
Council (Monarch). As a preliminary matter, we have an independent obligation to
consider our own jurisdiction. See Thomas v. Basham, 931 F.2d 521, 522-23 (8th Cir.
1991). We conclude that the pleadings Watkins filed were not properly before the
district court, see Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202-03 (1993)
(artificial entities may appear in federal courts only through licensed attorneys); the
notice of appeal, which Watkins purported to file pro se on Monarch’s behalf, was
ineffective to perfect this appeal, see United States v. Van Stelton, 988 F.2d 70, 70
(8th Cir. 1993) (per curiam) (corporation that was not represented by counsel was not
party to appeal; corporation cannot appear pro se); and Watkins lacks standing to
present arguments on his own behalf on appeal, see United States v. Northshore
Mining Co., 576 F.3d 840, 847 (8th Cir. 2009) (examining whether party was
aggrieved by district court’s order, such that appellate court had jurisdiction over
appeal); City of Clarkson Valley v. Mineta, 495 F.3d 567, 569 (8th Cir. 2007)
(standing is jurisdictional prerequisite that must be resolved before reaching merits of
suit). Accordingly, we dismiss the appeal for lack of jurisdiction.
                         ______________________________




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-